                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                               NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                         CLARENCE V. KNIGHT,
                                  11                                                          Case No. 18-CV-7509 LHK (PR)
                                                         Petitioner,
                                  12                                                          ORDER OF TRANSFER
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14     STU SHERMAN,

                                  15                   Respondent.

                                  16

                                  17           Petitioner, a state prisoner who is incarcerated at the Substance Abuse Treatment Facility
                                  18   and State Prison in Corcoran, California, has filed a petition for a writ of habeas corpus under 28
                                  19   U.S.C. § 2254. Petitioner challenges the manner in which time credit provisions are applied to his
                                  20   state conviction. Venue for a habeas action is proper in either the district of confinement or the
                                  21   district of conviction, see 28 U.S.C. § 2241(d). If the petition is directed to the manner in which a
                                  22   sentence is being executed, e.g., if it involves parole or time credits claims, the district of

                                  23   confinement is the preferable forum. See Habeas L.R. 2254-3(b)(2); Dunne v. Henman, 875 F.2d

                                  24   244, 249 (9th Cir. 1989). Here, the Eastern District of California is the district of confinement.

                                  25           Accordingly, this case is TRANSFERRED to the United States District Court for the

                                  26
                                       Case No. 18-CV-7509 LHK (PR)
                                  27   ORDER OF TRANSFER
                                  28
                                   1   Eastern District of California. See 28 U.S.C. § 1406(a). All pending motions are terminated on

                                   2   this Court’s docket as no longer pending in this district. The Clerk shall transfer the entire file to

                                   3   the Eastern District of California.

                                   4          IT IS SO ORDERED.

                                   5
                                       DATED: 1/25/2019
                                   6                                                          LUCY H. KOH
                                                                                              UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26
                                       Case No. 18-CV-7509 LHK (PR)
                                  27   ORDER OF TRANSFER
                                  28
